COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ALBERTINA VALDEZ,


                            Appellant,

v.

RAMON VALDEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00271-CV

Appeal from the

383rd District Court 

of El Paso County, Texas

(TC# 2006CM1915)

MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Rule 42.1(a)(1), and
having considered the motion, we conclude it should be granted, because no party will be denied
relief to which it would otherwise be entitled.  Therefore, we grant Appellant's motion to dismiss
and dismiss the appeal with prejudice.  Costs will be taxed against Appellant.  See Tex.R.App.P.
42.1(d).

						GUADALUPE RIVERA, Justice
January 8, 2009

Before Chew, C.J., McClure, and Rivera, JJ.